Citation Nr: 0521530	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).  That rating decision granted the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder and assigned an initial 
disability evaluation of 50 percent.  The veteran disagreed 
with that evaluation.

In May 2004, the Board remanded the case for additional 
development.  Subsequently, a June 2005 rating action 
continued the prior evaluation, and the case is once again 
before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected post-traumatic stress 
disorder has not been objectively shown, since June 2000, to 
result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
post-traumatic stress disorder, since June 26, 2000, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2003 and June 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran was notified in the July 2003 statement 
of the case (SOC) of the laws and regulations pertaining to 
his claim for an increased rating.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra. 

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  While the notice was not given prior to the initial 
adjudication of the claim currently on appeal, the veteran 
subsequently received content- complying notice and proper VA 
process as described above.  

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.   
See 38 C.F.R. § 3.159(c) (2004).  

The case has been remanded to schedule the veteran for a VA 
examination and to obtain pertinent records, including from 
the Social Security Administration (SSA).  The veteran has 
undergone VA examinations in April 1998, December 2001, May 
2003, and June 2004, and VA outpatient treatment records and 
SSA records have been obtained.  The veteran has not 
identified other pertinent records that have not been 
obtained.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

The RO granted service connection for post-traumatic stress 
disorder in a June 2002 rating decision.  An initial 
disability evaluation of 50 percent was assigned from June 
26, 2000.  The veteran disagreed with that evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's post-traumatic stress disorder is rated under 
code 9411.  Under that code section, a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine  
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including  
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2004).

On VA examination in April 1998, the veteran reported 
generalized anxiety and trouble sleeping.  His affect was 
flat and indifferent, but he was oriented in all three 
spheres.  He was dressed casually but neatly for the 
examination.  The veteran reported that watching a 
documentary about Vietnam brought on a surge of nightmares.  
He also noted frequent flashbacks.  The veteran had no 
suicidal plans although he admitted to thinking of suicide 
several times.  He noted that he has been living with a 
girlfriend for the past three or four years.  The diagnoses 
were post-traumatic stress disorder, moderate, chronic; 
history of substance abuse disorder, alcohol, now resolved 
for the past three years; generalized anxiety disorder with 
associated features of somatoform disorder.  The Global 
Assessment of Functioning (GAF) score was 54.

On a February 2000 VA psychiatric outpatient record, the 
veteran denied suicidal or homicidal ideation.  He was fully 
oriented, and there was no evidence of psychotic thought 
disorder.  His overall presentation was depressed with little 
overt evidence of anxiety in his behavior or speech content.  
He reported nightmares, insomnia, recurrent intrusive 
thoughts, difficulties with relationships, and avoiding 
stimuli associated with Vietnam or war in general.  

On an April 2000 VA mental health clinic note, the veteran 
reported that medications had helped him and he had "no big 
stressors."  He lived with his girlfriend of eight years.  
He mainly watched television and sat on the porch; he wanted 
to sleep better.  The GAF was noted as 65.

A VA examination was conducted in December 2001.  The veteran 
again reported that he lived with his girlfriend.  He 
complained of anxiety and depression, intrusive memories, 
flashbacks prompted by helicopters, and nightmares which were 
improved by medications but occurred once or twice per month.  
The veteran reported hypervigilant behavior including locking 
windows and an exaggerated startle response.  On examination, 
his speech was articulate, with normal rate, rhythm and tone.  
The veteran was fully oriented, and his mood and affect were 
described as moderately anxious.  Thoughts were generally 
logical and goal-directed.  the diagnoses were post-traumatic 
stress disorder, moderate intensity; secondary depressive 
disorder; and alcohol dependence, in six year remission.  The 
GAF score was 50.  The examiner stated that the veteran's 
social, vocational, and recreational skills appeared to be 
moderately impaired.  

On a February 2003 mental health clinic note, the veteran 
reported that he still gets depressed sometimes, but it never 
lasts more than a couple of days.  He reported that he had 
been getting out in public more lately, and was more 
comfortable in public since starting a new medication.  His 
speech was coherent, logical, and goal-directed, and he 
denied suicidal or homicidal ideation.  

A VA examination was conducted in May 2003.  The veteran was 
noted to live with his girlfriend, with whom he has a good 
relationship.  He also had friendships with a few others, 
veterans for the most part.  His main activity was watching 
movies.  The veteran was neatly and casually dressed.  He was 
remote and exhibited a flat affect, but was oriented in all 
spheres and made no major cognitive errors.  The veteran 
spoke of some history of auditory and visual hallucinations, 
and reported that he experienced some suicidal thinking in 
the past year, noting that "he might have committed suicide 
had it not been for his kids."  The examiner noted post-
traumatic stress disorder, severe, chronic; major depression, 
recurrent, psychotic type; and substance abuse in continued 
remission.  The GAF score was 46.

A January 2004 outpatient record noted improved control of 
post-traumatic stress disorder and depressive symptoms, with 
a GAF of 65.  

A May 2004 note indicated that the veteran was feeling 
"pretty good."  He reported that he had been more active 
and had been able to play Frisbee and ride bikes with his 
nine year old niece.  He had no suicidal or homicidal 
ideation.  The examiner noted mild post-traumatic stress 
disorder symptoms, with a GAF of 75 and improvement noted in 
his depressive symptoms, including sleep difficulty.  

A VA examination was conducted in June 2004.  The veteran 
noted that it was hard for him to feel close to others, but 
that he did feel close to and needful of his girlfriend.  He 
also saw his sisters and brothers often.  He reported sleep 
problems, hyperarousability, hypervigilance, and 
irritability.  The veteran reported that he stopped working 
in 1991 due to painful arthritis.  The examiner noted that 
his concentration and memory problems, irritability, and 
fearfulness or being around others inhibit his employability.  
On examination, the veteran wore a stained tee shirt and work 
pants, his hair was somewhat uncombed, and he was somewhat 
unshaven.  His affect appeared constricted and depressed.  He 
was oriented to person, place, time, and situation.  The 
veteran revealed chronic suicidality and homicidality without 
any plans or intent at this time.  His thought processes were 
goal-directed, logical, and coherent.  There were no signs of 
psychosis during the examination.  His judgment for 
hypothetical situations was somewhat impaired, but his 
insight was apparent.  He demonstrated very good abstract 
thinking skills in interpreting metaphorical sayings.  His 
attention and concentration showed marked impairment.  The 
veteran's remote memory was grossly intact, but short-term 
recall was impaired.  The examiner stated that the symptoms 
and signs of the veteran's post-traumatic stress disorder 
could be distinguished from those of his major depressive 
disorder, and that the post-traumatic stress disorder was the 
primary disorder.  The examiner noted a GAF score of 41, 
which he indicated could not divided between the two 
diagnoses.  He did state that post-traumatic stress disorder 
accounts for the majority of the veteran's social and 
occupational dysfunction.  

An October 2004 treatment record noted that the veteran felt 
"good."  His mood was good and he was not depressed.  He 
continued to enjoy visiting with his niece.  He was fully 
oriented and his thought content was clear and linear.  The 
veteran reported vague suicidal ideation at times without 
plans or intent; he indicated that he would speak to his 
sister if these feelings ever intensified.  The veteran 
denied visual hallucinations and delusions, but reported 
hearing occasional "mumbling" without disruption in his 
functioning.  His affect was mildly restricted.  Insight and 
judgment were intact.  His post-traumatic stress disorder was 
noted as mild, and the GAF score was 75.

Based on these findings, the Board finds that the evidence of 
record does not support an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
veteran's service connected post-traumatic stress disorder is 
productive of occupational and social impairment with 
deficiencies in most areas or an inability to establish and 
maintain effective relationships.  The evidence of record 
shows that the veteran maintains a significant relationship 
with his family, including a niece and his brothers and 
sisters.  He has lived with his girlfriend for many years and 
has described their relationship as good.  He has also 
reported friendships with a few other veterans.  With the 
exception of the June 2004 VA examination, the veteran has 
presented with good hygiene.  While the veteran has admitted 
to suicidal thoughts in the past, at each examination he 
denied any current intent or plan.  His speech has at all 
times been goal-directed and well organized, and on most 
occasions his memory has been intact for both distant and 
recent events.  

The Board notes that the medical evidence shows that the 
veteran has been assigned GAF scores ranging from 41 to 75, 
reflecting a wide range of perceived functioning often within 
a short window of time.  For example, a GAF score of 75 in 
May 2004 is followed by a 41 in June 2004 and then another 75 
in October 2004.  Likewise, his post-traumatic stress 
disorder symptoms have at various times been described as 
"mild," (in May 2004 and October 2004) "moderate," (in 
April 1998 and December 2001) and "severe" (in May 2003).  
However, in reviewing the medical record since 1998 as a 
whole, the totality of the evidence reflects symptoms 
warranting no more than a 50 percent rating under the 
applicable criteria.  Specifically, the evidence does not 
show such symptoms as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  In sum, the Board 
concludes that the veteran's post-traumatic stress disorder 
is not manifested by symptomatology that nearly approximates 
the criteria for the next higher evaluation under Diagnostic 
Code 9411.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent at any time since June 26, 2000, under the 
regulations governing the rating of post-traumatic stress 
disorder.  38 C.F.R. Part 4, Code 9411 (2004).  In this 
regard, see Fenderson, supra.  As the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2004). 


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


